Exhibit 10.5

 

EXECUTIVE SEVERANCE AGREEMENT

 

THIS EXECUTIVE SEVERANCE AGREEMENT (the “Agreement”), dated May 4, 2005, between
AMN Healthcare, Inc. (the “Company”) and David Dreyer (“Executive”).

 

1. Employment at Will.

 

The Company agrees to employ Executive and Executive hereby agrees to be
employed by the Company upon such terms and conditions as are mutually agreed
upon. Executive’s employment with the Company shall be at the discretion of the
Company. Executive hereby agrees and acknowledges that the Company may terminate
Executive’s employment at any time, for any reason, with or without cause, and
without notice. Nothing contained in this Agreement shall (a) confer on
Executive any right to continue in the employ of the Company, (b) constitute any
contract or agreement of employment, or (c) interfere in any way with the
at-will nature of Executive’s employment with the Company.

 

2. Severance Benefits.

 

In the event that the Company terminates Executive’s employment without “Cause”
(as defined below), the Company agrees to:

 

(a) Pay to Executive severance payments in an amount equal to twelve (12) months
base salary at the rate in effect on the date of the termination of Executive’s
employment (the “Termination Date”), commencing with the first payroll date
after the Termination Date, and subject to the satisfaction of the conditions
set forth in Section 4 below, payable in equal installments over such twelve
month period by mail or by direct deposit in accordance with the Company’s
normal payroll schedule, practices and applicable law. Notwithstanding anything
in this Agreement to the contrary, if required to comply with the provisions of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), such
severance payments shall be accelerated to the extent necessary to ensure that
all such payments are made no later than the March 1st of the year following the
year in which the Termination Date occurs. All withholding taxes and other
deductions that the Company is required by law to make from wage payments to
employees will be made from such severance payments.

 

(b) If Executive makes an election to continue Executive’s coverage under the
Company’s group health plans pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”) reimburse Executive for the
cost of such coverage during the period beginning on the Termination Date and
ending on the earlier of (i) the twelve month anniversary of the Termination
Date or (ii) the date upon which the Executive becomes eligible for comparable
coverage under another employer’s group health plans. Such period shall run
concurrently with the period of Executive’s rights under COBRA.

 



--------------------------------------------------------------------------------

For purposes of this Agreement, “Cause” for termination of the Executive shall
mean (a) Executive’s failure to perform in any material respect his duties as an
employee of the Company, (b) violation of the Company’s Code of Business Conduct
and Ethics, Code of Ethics for Senior Financial Officers and Principal Executive
Officer, and/or Securities Trading Policy, (c) the engaging by Executive in
willful misconduct or gross negligence which is injurious to the Company or any
of its affiliates, monetarily or otherwise, (d) the commission by Executive of
an act of fraud or embezzlement against the Company or any of its affiliates, or
(e) the conviction of Executive of a crime which constitutes a felony or any
lesser crime that involves Company property or a pleading of guilty or nolo
contendre with respect to a crime which constitutes a felony or any lesser crime
that involves Company property.

 

3. No Other Payments.

 

Executive understands and agrees that the payments and benefits described above
are in lieu of, and discharge, any obligations of the Company to Executive for
compensation, incentive or performance payments, or any other expectation or
form of remuneration or benefit to which Executive may be entitled, including
severance benefits under any Company plan or program, except for: (i) any unpaid
wages due for work performed during any pay period(s) prior to the Termination
Date; (ii) any unused vacation which is duly recorded on the Company’s payroll
records as of the Termination Date; (iii) the continuation of Executive’s
coverage under the Company’s group health plans pursuant to COBRA, and (iv) any
amounts payable to Executive under any retirement or savings plan of the Company
in accordance with the terms of any such plan as in effect on the Termination
Date.

 

4. Severance Benefits Conditioned Upon Release.

 

Executive acknowledges and understands that Executive’s eligibility for
severance pay and other benefits hereunder is contingent upon Executive’s
execution and acceptance of the terms and conditions of, and the effectiveness
of the Company’s standard Covenant and General Release of All Claims (the
“Release”) as in effect on the Termination Date. The Company’s standard Release
may be modified from time to time in the Company’s discretion as it deems
appropriate. If Executive fails to execute a Release within twenty-one (21) days
of receipt of such Release (or if Executive revokes such Release in a manner
permitted by law or the applicable Release), then Executive shall not be
entitled to any severance payments or other benefits to which Executive would
otherwise be entitled under this Agreement.

 

5. Miscellaneous Provisions.

 

(a) This Agreement contains the entire agreement between the parties with
respect to the subject matter hereof and may be amended, modified or changed
only by a written instrument executed by Executive and the Company. No provision
of this Agreement may be waived except by a writing executed and delivered by
the party sought to be charged. Executive acknowledges that this Agreement
replaces any prior severance agreement entered into by and between the Company
and Executive.

 

2



--------------------------------------------------------------------------------

(b) This Agreement shall be governed by and construed in accordance with the
laws of the State of California, without reference to principles of conflict of
laws.

 

(c) All notices and other communications hereunder shall be in writing; shall be
delivered by hand delivery to the other party or mailed by registered or
certified mail, return receipt requested, postage prepaid; shall be deemed
delivered upon actual receipt; and shall be addressed as follows:

 

If to the Company:

 

AMN HEALTHCARE, INC.

12400 High Bluff Drive, Suite 100

San Diego California 92130

Attention: General Counsel

 

If to Executive:

 

David Dreyer

[Address]

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith.

 

(d) Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction will, as to such jurisdiction, be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction will
not invalidate or render unenforceable such provision in any other jurisdiction.

 

Date:                                 , 2005

     

AMN HEALTHCARE, INC.

            By:                    

Name:

 

Susan R. Nowakowski

               

Title:

 

Chief Executive Officer

Date:                                 , 2005

                    By:                    

Name:

 

David Dreyer

               

Title:

 

“Executive”

 

3